SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: December 18, 2012 Franklin Wireless Corp. (Exact name of registrant as specified in its charter) California 001-14891 95-3733534 (State or other jurisdictionor incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 6205 Lusk Blvd. San Diego, California 92121 (Address of principal executive offices) Registrant's telephone number, including area code: (858) 623-0000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 - Corporate Governance and Management Item 5.07 Submission of Matters to a Vote of Security Holders. Franklin Wireless Corp. held its Annual Meeting of Stockholders onDecember18, 2012in San Diego, California, at which a quorum of shareholders was present, in person or by proxy. The results of the matters voted on by the stockholders are set forth below. Only stockholders of record as of the close of business onOctober 18, 2012 were entitled to vote at the meeting. The following proposals were submitted to the stockholders at the Meeting:﻿﻿ ·The election of five directors to serve until the next annual meeting of shareholders ofthe Companyand until their successors are duly elected and qualified. ·The ratification of BDO USA, LLC as our independent registered public accounting firm for the fiscal year endingJune 30, 2013. The number of votes cast for and against and the number of abstentions and non-votes with respect to each matter voted upon are set forth below: Election of Directors.The votes regarding the election of the persons named above as Directors were as follows: Nominee For Withheld OC Kim Gary Nelson 11,638 Joon Won Jyoung Johnathan Chee 11,633 Benjamin Chung Ratification of Appointment of BDO USA, LLC as Independent Registered Public Accounting Firm.The votes regarding the ratification of the appointment of BDO USA, LLC as Independent Registered Public Accounting Firm were as follows: For Against Abstain SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FRANKLIN WIRELESS CORP. Date: December 20, 2012 By: /s/OC Kim OC Kim, President
